DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on July 9, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020, September 15, 2020, October 6, 2020, April 9, 2021 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric Device and Display Device Comprising Quantum Dots with Improved Luminous Efficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0293875) in view of  Zhang (US 2015/0194467) hereinafter "Zhang 2" in further view of Murayama (US 2012/0248410) .	Claim 27, Zhang discloses (Fig. 1) an electronic device comprising 	a first electrode (10, anode, Para [0064]) 	a first charge auxiliary layer (20, hole-transporting layer, Para [0066]) on the first electrode (20 on 10), the first charge auxiliary layer comprising a hole transport layer, a hole injection layer, or a combination thereof (20 is hole-transporting layer, Para [0066]), 	an emission layer (30, quantum light-emitting layer, Para [0005]) on the first charge auxiliary layer (30 is on 20), the emission layer comprising a quantum dot (30 has quantum dots 31,  Para [0005])	a second electrode (50, cathode, Para [0005]) on the emission layer (50 is on 30), and 	an optical functional layer (200, second substrate which may be transparent substrate, Para [0074]) on the second electrode (200 on 50).	Zhang does not explicitly disclose a first electrode comprising a reflective layer, the emission layer comprising a quantum dot configured to emit a light in a red wavelength region, and	wherein a distance between the reflective layer and the emission layer is in a range of about 30 nanometers to about 80 nanometers or about 230 nanometers to about 280 nanometers.	However, Zhang 2 discloses reflective anode layers in a QLED (Para [0049]) and quantum dots can emit light in a red wavelength (Para [0002]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Zhang 2, including the specific material of the cathode layer to the teachings of Zhang. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a cathode layer in a QLED device. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Furthermore, Murayama discloses (Fig. 6)
24 and 22 is thickness of 23, hereinafter “d1”) between an anode layer (22, positive electrode, Para [0107]) and an emission layer (24, quantum dot layer, Para [0107]) is in a range of about 30 nanometers to about 80 nanometers or about 230 nanometers to about 280 nanometers (d1 is the thickness of hole transport layer 23, which may be in the range of 20 nm to 30 nm, Para [0115]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of hole transport layer (result effective at least insofar as the hole transport thickness affects the mobility of holes and electrons) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).	As a result Zhang in view of Zhang 2 and Murayama discloses a distance (thickness of hole transport layer) between the reflective layer (reflective layer anode taught by Zhang 2) and the emission layer is in a range of about 30 nanometers to about 80 nanometers or about 230 nanometers to about 280 nanometers (Murayama discloses hole transport thickness is 20 nm to 30 nm).	Claim 28, Zhang in view of Zhang 2 and Murayama discloses the electronic device of claim 27.	Murayama discloses (Fig. 6) wherein a thickness of the first charge auxiliary layer is in a range of about 30 nanometers to about 80 nanometers or about 230 nanometers to 280 nanometers (23, hole transport layer formed to thickness of 20 nm to 30 nm, Para [0115]).	Claim 37, Zhang in view of Zhang 2 and Murayama discloses a display device comprising the electronic device of claim 27 (Zhang, abstract).	Claim 34, Zhang in view of Zhang 2 and Murayama discloses the electronic device of claim 27.	Zhang discloses wherein a full width at half maximum of wavelength spectrum of color displayed by the electronic device is narrower than a full width at half maximum of emission spectrum of the emission layer (emitted light is narrower than full width at maximum spectrum, Para [0003]).Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0293875) in view of  Zhang (US 2015/0194467) hereinafter "Zhang 2" in view of Murayama (US 2012/0248410) in further view of Xu (US 2017/0373266).	Claim 30, Zhang in view of Zhang 2 and Murayama discloses the electronic device of claim 27.	Zhang discloses (Fig. 1) further comprising a second charge auxiliary layer (40, electron – transporting layer, Para [0005]) between the emission layer and the second electrode (40 is between 30 and 50).	Zhang in view of Zhang 2 and Murayama does not explicitly disclose wherein the second charge auxiliary layer comprises inorganic nanoparticles.	However, Xu discloses an electron transport layer made from inorganic material (Para [0004]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Xu, including the specific material of the cathode layer to the teachings of Zhang. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an electron transport layer in a QLED device. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 31, Zhang in view of Zhang 2, Murayama and Xu discloses the electronic device of claim 30.	Zhang in view of Zhang 2, Murayama and Xu does not explicitly disclose wherein a refractive index of the second charge auxiliary layer is less than a refractive index of the emission layer, and a difference between the refractive index of the emission layer and the refractive index of the second charge auxiliary layer is greater than or equal to about 0.20.	However, Xu discloses the electron transporting layer 4h as a refractive index of 2.1 and the 3 has a refractive index of 2.5 to 3.5 (Para [0048]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Xu as it can lead to improved QLED characteristics (Xu, Para [0048]).	Claim 32, Zhang in view of Zhang 2, Murayama and Xu discloses the electronic device of claim 30.	Xu discloses wherein the second charge auxiliary layer comprises zinc-containing oxide nanoparticles represented by Zn1-xQxO (wherein, Q is Mg, Co, Ni, Ga, Al, Ca, Zr, W, Li, Ti, Ta, Sn, Hf, Si, Ba, or a combination thereof, and Ox<0.5) (electron transport layer 4 can be ZnO, Para [0048]).	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0293875) in view of  Zhang (US 2015/0194467) hereinafter "Zhang 2" in view of Murayama (US 2012/0248410) in further view of Kim (US 2018/0233626).	Claim 29, Zhang in view of Zhang 2 and Murayama discloses the electronic device of claim 28.	Murayama disclose that 23,  the hole transport layer formed to thickness of 20 nm to 30 nm (Para [0115]).	Zhang in view of Zhang 2 and Murayama does not explicitly disclose wherein a total thickness of the optical functional layer and the first charge auxiliary layer is in a range of about 40 nanometers to about 170 nanometers or about 240 nanometers to 370 nanometers.	However, Kim discloses a glass transparent substrate for a QLED may have a thickness of 1200 angstroms (120 nm) (Para [0160]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of substrate thickness (result effective at least insofar as the substrate thickness affects the size of the display device) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0293875) in view of  Zhang (US 2015/0194467) hereinafter "Zhang 2" in view of Murayama (US 2012/0248410) in view of Xu (US 2017/0373266) in further view of Kim (US 2018/0233626).	Claim 33, Zhang in view of Zhang 2, Murayama and Xu discloses the electronic device of claim 30.	Murayama discloses 23 the hole transport layer formed to thickness of 20 nm to 30 nm (Para [0115]).	Xu discloses the electron transporting layer made of ZnO can have a thickness of 40 nm to 150 nm (Para [0050]).	Zhang in view of Zhang 2, Murayama and Xu does not explicitly disclose wherein a total thickness of the first charge auxiliary layer, the emission layer, and the second charge auxiliary layer is in a range of about 75 nanometers to about 135 nanometers or about 270 nanometers to 330 nanometers.	However, Kim discloses a glass transparent substrate for a QLED may have a thickness of 1200 angstroms (120 nm) (Para [0160]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of substrate thickness (result effective at least insofar as the substrate thickness affects the size of the display device) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05)..
Allowable Subject Matter
Claims 1-26, and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Zhang (US 2016/0293875), Zhang (US 2015/0194467) hereinafter "Zhang 2", Murayama (US 2012/0248410), Xu (US 2017/0373266), Kim (US 2018/0233626), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-18 and 35 depend), the emission layer comprising the first quantum dot, the second quantum dot, or the third quantum dot, a second electrode on the emission layer, and an optical functional layer on the second electrode, wherein a distance between the reflective layer and the emission layer of the third electronic device is in a range of about 100 nanometers to about 160 nanometers.	Regarding Claim 19 (from which claims 20-26 and 36 depend), the emission layer comprising a quantum dot configured to emit a light in a blue wavelength region, a second electrode on the emission layer, and an optical functional layer on the second electrode, wherein a distance between the reflective layer and the emission layer is in a range of about 100 nanometers to about 160 nanometers.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         

				/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819